UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 3999 John Hancock Investment Trust II (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: October 31, 2007 ITEM 1. REPORT TO SHAREHOLDERS. TABLE OF CONTENTS Your fund at a glance page 1 Managers report page 2 A look at performance page 6 Your expenses page 8 Funds investments page 10 Financial statements page 13 Notes to financial statements page 19 Trustees and officers page 31 For more information page 36 CEO corner To Our Shareholders, Volatility returned to the U.S. stock market in the 12-month period ended October 31, 2007; however, stocks still posted a strong gain of 14.56%, as measured by the Standard & Poors 500 Index. The market experienced a particularly sharp downturn in August, as the subprime mortgage markets woes increased. Rising defaults and an ensuing credit crunch caused heightened fears about their potential impact on U.S. economic growth. Foreign markets felt some ripple effects from the subprime issue, but they continued nonetheless to benefit from solid economic growth and outperformed the U.S. market in this period. During this period of volatility, the U.S. stock market also passed a significant milestone  the broad Standard & Poors 500 Index climbed beyond the record it had set seven years ago. From its peak in March 2000, the stock market spiraled downward three consecutive years, bottoming in 2002. The upturn began in 2003, and the market has advanced each year since, finally setting a new high for the first time on May 30, 2007. During that period, the S&P 500 Index experienced five significant short-term sell-offs of 6% or more, with the August subprime-induced meltdown being the most recent. This nearly complete market cycle highlights the importance of two investment principles you have heard us speak of often: diversification and patience. By allocating your investments among different asset classes, investment styles and portfolio managers, you are likely to be well represented through all phases of a complete market cycle, with the winners helping to cushion the fall of the losers. The challenge for investors with a diversified portfolio is to properly evaluate your investments to tell the difference between an underperforming manager and an out-of-favor style, while also understanding the role each investment plays in your portfolio. Thats where your financial professional can provide true value. He or she can help you make those assessments and also counsel patience, because a properly diversified portfolio by its very nature will typically have something lagging or out of favor  a concept that can be difficult to live with, but necessary to embrace. If everything in your portfolio is working, then you are not truly diversified, but rather are leveraged to the current market and the flavor of the day. If so, you are bound to be out of step in the near future. The recent volatility in the securities markets has prompted many investors to question how long this type of market cycle will last. History tells us it will indeed end and that when it does, todays leaders may well turn into laggards and vice versa. The subprime mortgage market woes are just the latest example of why investors should be both patient and well-diversified. For with patience and a diversified portfolio, it could be easier to weather the markets twists and turns and reach your long-term goals. Sincerely, Keith F. Hartstein, President and Chief Executive Officer This commentary reflects the CEOs views as of October 31, 2007. They are subject to change at any time. Your fund at a glance The Fund seeks long-term capital appreciation with moderate income as a secondary objective by normally investing at least 80% of its assets in stocks of regional banks and lending companies, including commercial and industrial banks, savings and loan associations and bank holding companies. Over the last twelve months ► Stocks performed well despite slower economic growth and a credit crunch. The first Fed rate cuts in several years helped the market. ► Financial stocks lagged the broader market because of losses relating to subprime loans; in addition, banks lagged as deposit competition and the interest rate environment limited earnings. ► The Fund's results, while negative, outperformed its benchmark by a wide margin thanks to effective stock picks across a number of industries, and underweights to thrifts and mortgages and regional banks. Total returns for the Fund are at net asset value with all distributions reinvested. These returns do not reflect the deduction of the maximum sales charge, which would reduce the performance shown above. Top 10 issuers U.S. Bancorp. 3.6% Bank of America Corp. 3.5% State Street Corp. 3.6% Wells Fargo & Co. 3.5% Bank of New York Mellon Corp. 3.6% Wachovia Corp. 3.4% Cullen/Frost Bankers, Inc. 3.6% Zions Bancorp. 3.1% PNC Financial Services Group, Inc. (The) 3.6% SunTrust Banks, Inc. 2.9% As a percentage of net assets on October 31, 2007. 1 Managers report John Hancock Regional Bank Fund On April 30, 2007, portfolio manager James K. Schmidt retired after more than 20 years of distinguished service with John Hancock. Stocks enjoyed positive returns during the 12 months ended October 31, 2007, when the Standard & Poors 500 Stock Index rose 14.56% . But the ride was bumpy  stock market volatility surged as trouble in the housing and credit markets weighed on economic growth. To help alleviate some of the market and economic concerns, the Federal Reserve lowered its federal funds rate target in September, on top of cuts to the discount rate in both August and September. In this environment, financial shares underperformed the broader market by a wide margin, as the Standard & Poors 500 Financial Index returned 2.40% . Returns for many industry segments were hurt by negative sentiment and losses relating to exposure to subprime loans. For example, thrift and mortgage finance companies were down about 25% for the 12 months. In addition to credit concerns, banking stocks also faced an unfavorable interest rate environment  the yield curve was flat or inverted for much of the period, hurting net interest margins. As a result, the Standard & Poors 1500 Bank Index, which is representative of the stocks in which the Fund invests, returned 13.23% for the fiscal year. Fund performance For the 12 months ended October 31, 2007, John Hancock Regional Bank Funds Class A, Class B and Class C shares posted total returns SCORECARD INVESTMENT PERIODS PERFORMANCE AND WHATS BEHIND THE NUMBERS Chittenden ▲ Acquired at a significant premium by Connecticut-based Peoples United Financial Bank of New York ▲ Better-than-expected earnings; realizing benefits of Mellon Mellon Financial acquisition Zions Bancorp ▼ Slower business and mortgage-related woes led to disappointing earnings 2 Portfolio Managers, MFC Global Investment Management (U.S.), LLC Lisa A. Welch and Susan A. Curry of 5.01%, 5.70% and 5.70%, respectively, at net asset value. Though the Fund produced negative absolute returns, it held up better than its benchmark, the S&P 1500 Bank Index, which had a return of 13.23% . However, these results trailed the 2.28% average return of the more broadly diversified open-end specialty-financial funds tracked by Morningstar, Inc. 1 Keep in mind that your net asset value return will be different from the Funds performance if you were not invested for the entire period or did not reinvest all Fund distributions. See pages six and seven for historical performance information. Regional banks generally endured a very difficult 12 months that saw their earnings deteriorate amid stiff deposit competition, a challenging interest rate environment and mounting credit losses. Fund positioning Fund performance relative to the benchmark benefited from two broad themes. First, results were helped by the ongoing trend toward consolidation among small-cap regional banks. Second, portfolio holdings among capital-market-related shares and financial institutions that derive a significant portion of revenues from fees held up better than regional banks and thrifts and mortgages, which we were significantly underweight versus the bank index. Regional banks lagged Regional banks generally endured a very difficult 12 months that saw their earnings deteriorate amid stiff deposit competition, a challenging interest rate environment and mounting credit losses. For the full year, this segment of the S&P 1500 Bank Index was down 13%. Smaller, regional banks and those with exposure to residential construction performed worst. Regional Bank Fund 3 For example, many of the portfolios leading detractors from performance were companies with outsized mortgage, home equity or residential construction exposure, such as Zions Bancorp., First Horizon National Corp., Washington Mutual, Inc., SunTrust Banks, Inc., Huntington Bancshares, Inc. and Colonial BancGroup, Inc. The two largest detractors from performance came from this list  Zions and First Horizon, small-cap regional banks with exposure to areas hard-hit by the housing slowdown. These were overweight positions that underperformed as they took hits to their earnings and stock prices as a result of loan losses. Consolidation helped But as weve discussed in prior reports, difficult earnings environments for banks often promote consolidation. As a result, merger and acquisition activity was strong. Because we held overweight positions in a number of firms bought out during the period, this trend supported Fund performance relative to the benchmark. Several of the top-10 contributors to return were portfolio companies acquired during the fiscal year. A good example is long-time holding Chittenden Corp., acquired by the recently converted thrift Peoples United Financial, Inc. at a significant premium. Along with Compass Bancshares, whose acquisition we discussed in our last report to shareholders, these were two of the top four contributors to performance in the fiscal year. Other portfolio holdings acquired during the period were MAF Bancorp, Alabama National Bancorp, First Charter Corporation, Sky Financial Group, Inc., First Republic Bank and Commercial Bankshares. INDUSTRY DISTRIBUTION 2 Regional banks 66% Diversified banks 11% Other diversified financial services 9% Asset management & custody banks 8% Thrifts & mortgage finance 5% Fee-based firms key contributors The other big theme that helps explain why the portfolio held up better than its benchmark was our exposure to firms that typically have more diversified revenue streams and arms to their business that are not dependent upon lending and spread income to generate revenues. Bank of New York Mellon Corp., State Street Corp. and Mellon Financial (acquired by Bank of New York during the period) are good examples of firms that derive a larger percentage of their revenues from Regional Bank Fund 4 fee-based services. Together with SVB Financial Group  another institution with a growing portion of revenues derived from fees  these accounted for four of the Funds top-10 contributors to performance. many of the portfolios leading detractors from performance were companies with outsized mortgage, home equity or residential construction exposure Outlook Our views on the banking industry are mixed. In the near term, we expect earn ings growth will continue to be a challenge as credit costs increase. We actually think credit will be manageable for most companies, but provisions made for loan losses will likely be higher in 2008. In addition, sentiment surrounding the banking industry is very negative. But that said, we see a number of positives that could provide the catalyst for a rebound in earnings and sentiment longer term. First, the Federal Reserve has started to lower interest rates, and this has typically been a time when bank stocks outperform. Second, in addition to an improving interest rate environment, banks are starting to see better loan yields as risk is re-priced. Third, we expect additional merger activity going forward. Fourth, banks are likely to recapture some of the fees and business lost to the many mortgage originators that have folded up in recent months. Finally, valuations for some of the smaller stocks that have underperformed are attractive. Add it all up, and well work to find the best values for our shareholders while continuing in the near term to emphasize names that generate a higher portion of their revenue from fees. This commentary reflects the views of the portfolio managers through the end of the Funds period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events, and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Sector investing is subject to greater risks than the market as a whole. 1 Figures from Morningstar, Inc. include reinvested dividends and do not take into account sales charges. Actual load-adjusted performance is lower. 2 As a percentage of net assets on October 31, 2007. Regional Bank Fund 5 A look at performance For the periods ended October 31, 2007 Average annual returns Cumulative total returns with maximum sales charge (POP) with maximum sales charge (POP) Inception Since Since Class date 1-year 5-year 10-year inception 1-year 5-year 10-year inception A 1-3-92 9.76% 7.75% 5.49%  9.76% 45.23% 70.65%  B 10-4-85 9.77 7.83 5.45  9.77 45.78 70.00  C 3-1-99 6.52 8.09  5.03% 6.52 47.53  53.05% Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available Prospectus for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The gross expenses are as follows: Class A  1.29%, Class B  1.99%, Class C  1.99% . The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Funds performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. Regional Bank Fund 6 Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in Regional Bank Fund Class A shares for the period indicated. For comparison, weve shown the same investment in two separate indexes. Without With maximum Class Period beginning sales charge sales charge Index 1 Index 2 B 2 10-31-97 $17,000 $17,000 $19,860 $21,307 C 2 3-1-99 15,305 15,305 14,402 16,762 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B and Class C shares, respectively, as of October 31, 2007. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. S&P 1500 Bank Index 3  is an unmanaged index of banking sector stocks in the S&P 1500 index. Standard & Poors 500 Index  Index 1  is an unmanaged index that includes 500 widely traded common stocks. Standard & Poors 500 Financial Index  Index 2  is an unmanaged index designed to measure the financial sector of the S&P 500. It is not possible to invest directly in an index. Index figures do not reflect sales charges, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. 3 Total return for index is not available for the 10-year period. Regional Bank Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on May 1, 2007, with the same investment held until October 31, 2007. Account value Ending value Expenses paid during on 5-1-07 on 10-31-07 period ended 10-31-07 1 Class A $1,000.00 $931.50 $6.28 Class B 1,000.00 928.30 9.64 Class C 1,000.00 928.10 9.64 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at October 31, 2007, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Regional Bank Fund 8 Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on May 1, 2007, with the same investment held until October 31, 2007. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 5-1-07 on 10-31-07 period ended 10-31-07 1 Class A $1,000.00 $1,018.70 $6.56 Class B 1,000.00 1,015.20 10.08 Class C 1,000.00 1,015.20 10.08 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.29%, 1.98% and 1.98% for Class A, Class B and Class C, respectively, multiplied by the average account value over the period, multiplied by number of days in most recent fiscal half-year/365 or 366 (to reflect the one-half year period). Regional Bank Fund 9 F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 10-31-07 This schedule is divided into two main categories: common stocks and short-term investments. Common stocks are further broken down by industry group. Short-term investments, which represent the Funds cash position, are listed last. Issuer Shares Value Common stocks 99.46% (Cost $615,633,267) Asset Management & Custody Banks 8.56% Bank of New York Mellon Corp. (NY) 1,056,648 51,617,255 Northern Trust Corp. (IL) 252,500 18,990,525 State Street Corp. (MA) 647,350 51,639,109 Diversified Banks 11.12% Comerica, Inc. (MI) 187,802 8,766,597 U.S. Bancorp. (MN) 1,563,487 51,845,229 Wachovia Corp. (NC) 1,065,477 48,724,263 Wells Fargo & Co. (CA) 1,454,820 49,478,428 Other Diversified Financial Services 8.62% Bank of America Corp. (NC) 1,040,941 50,256,631 Citigroup, Inc. (NY) 773,790 32,421,801 JPMorgan Chase & Co. (NY) 861,970 40,512,590 Regional Banks 65.78% AmericanWest Bancorp. (WA) 125,000 2,416,250 Bank of Hawaii Corp. (HI) 10,700 568,812 Bank of the Ozarks, Inc. (AR) 234,550 6,790,222 BB&T Corp. (NC) 1,026,432 37,947,191 Boston Private Financial Holdings, Inc. (MA) 20,000 575,200 Bryn Mawr Bank Corp. (PA) 383,894 8,507,091 Cascade Bancorp. (OR) 400,250 7,700,810 Chittenden Corp. (VT) 969,357 34,528,496 City Holding Co. (WV) 132,756 5,019,504 City National Corp. (CA) 521,700 35,266,920 CoBiz Financial, Inc. (CO) 712,950 12,726,158 Colonial BancGroup, Inc. (The) (AL) 1,557,909 29,880,695 Commerce Bancshares, Inc. (MO) 857,299 40,438,794 Cullen/Frost Bankers, Inc. (TX) 962,900 51,207,022 Dearborn Bancorp., Inc. (MI) (I) 244,149 2,846,777 East West Bancorp., Inc. (CA) 985,201 33,240,682 Eurobancshares, Inc. (Puerto Rico) (I) 99,870 624,187 F.N.B. Corp. (PA) 520,257 8,646,671 First Horizon National Corp. (TN) 902,650 23,541,112 See notes to financial statements Regional Bank Fund 10 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Regional Banks (continued) First Midwest Bancorp., Inc. (IL) 281,200 $9,470,816 First State Bancorp. (NM) 362,971 6,159,618 Fulton Financial Corp. (PA) 1,178,337 15,447,998 Glacier Bancorp., Inc. (MT) 435,517 8,858,416 Hancock Holding Co. (MS) 490,994 18,672,502 Huntington Bancshares, Inc. (OH) 1,243,238 22,266,393 IBERIABANK Corp. (LA) 120,000 5,948,400 Independent Bank Corp. (MA) (W) 690,546 20,426,351 Independent Bank Corp. (MI) 328,765 3,471,758 KeyCorp (OH) 516,934 14,706,772 M&T Bank Corp. (NY) 404,653 40,254,880 Marshall & Ilsley Corp. (WI) 947,089 40,440,700 MB Financial, Inc. (IL) 356,000 11,869,040 Pinnacle Financial Partners, Inc. (TN) (I) 110,000 3,210,900 PNC Financial Services Group, Inc. (The) (PA) 707,142 51,027,367 Prosperity Bancshares, Inc. (TX) 203,299 6,570,624 Provident Bankshares Corp. (MD) 264,389 6,522,477 Regions Financial Corp. (AL) 981,535 26,619,229 Seacoast Banking Corp. of Florida (FL) 415,390 6,085,464 Signature Bank (NY) (I) 46,350 1,582,852 South Financial Group, Inc. (The) (SC) 160,550 3,316,963 Southcoast Financial Corp. (SC) (I) 171,611 2,574,165 Sterling Bancshares, Inc. (TX) 1,295,967 15,810,797 SunTrust Banks, Inc. (GA) 570,437 41,413,726 SVB Financial Group (CA) (I) 635,000 32,886,650 Synovus Financial Corp. (GA) 578,350 15,245,306 TCF Financial Corp. (MN) 1,787,384 40,698,734 TriCo Bancshares (CA) 655,150 14,478,815 Umpqua Holdings Corp. (OR) 149,589 2,532,542 UnionBanCal Corp. (CA) 131,877 7,122,677 Union Bankshares Corp. (VA) 25,978 555,150 United Community Banks, Inc. (GA) 77,500 1,715,850 Virginia Commerce Bancorp., Inc. (VA) (I) 67,434 963,632 Virginia Financial Group, Inc. (VA) 273,386 4,961,956 WestAmerica Bancorp. (CA) 433,075 20,822,246 Western Alliance Bancorp. (NV) (I) 177,900 4,045,446 Whitney Holding Corp. (LA) 663,680 17,030,029 Wilmington Trust Corp. (DE) 195,850 7,123,065 Zions Bancorp. (UT) 746,300 44,113,793 Thrifts & Mortgage Finance 5.38% Astoria Financial Corp. (NY) 330,050 8,578,000 Hudson City Bancorp., Inc. (NJ) 716,190 11,215,535 Peoples United Financial, Inc. (CT) 417,020 7,414,616 Sovereign Bancorp., Inc. (PA) 214,600 3,096,678 See notes to financial statements Regional Bank Fund 11 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Thrifts & Mortgage Finance (continued) Washington Federal, Inc. (WA) 927,198 $22,401,104 Washington Mutual, Inc. (WA) 864,111 24,091,415 Interest Par value Issuer, description, maturity date rate Value Short-term investments 0.52% (Cost $7,442,000) Joint Repurchase Agreement 0.52% Joint Repurchase Agreement with Barclays Capital, Inc. dated 10-31-07 at 4.550% to be repurchased at $7,442,941 on 11-1-07, collateralized by U.S. Treasury Inflation Indexed Bond, 2.375%, due 1-15-27 (valued at $7,590,840, including interest) 4.550% $7,442 7,442,000 Total investments (Cost $623,075,267) 99.98% Other assets and liabilities, net 0.02% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. (I) Non-income-producing security. (W) Issuer is an affiliate of John Hancock Advisers, LLC or the Fund holds 5% or more of the outstanding voting securities of the issuer. See notes to financial statements Regional Bank Fund 12 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 10-31-07 This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (cost $617,907,795) $1,407,562,118 Investments in affiliated issuers, at value (cost $5,167,472) 20,426,351 Total investments, at value (cost $623,075,267) Cash 814 Receivable for investments sold 4,575,760 Receivable for shares sold 574,063 Dividends and interest receivable 2,644,988 Other assets 233,474 Total assets Liabilities Payable for shares repurchased 5,701,848 Payable for options written, at value (premium received $1,322)  Payable to affiliates Management fees 1,024,447 Distribution and service fees 184,667 Other 290,754 Other payables and accrued expenses 596,460 Total liabilities Net assets Capital paid-in 274,102,753 Accumulated net realized gain on investments and options written 347,349,291 Net unrealized appreciation of investments and options written 804,914,524 Undistributed net investment income 1,852,824 Net assets Net asset value per share Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no par value Class A ($1,267,825,844 ÷ 37,217,941 shares) $34.06 Class B ($125,654,018 ÷ 3,732,588 shares) 1 $33.66 Class C ($34,739,530 ÷ 1,031,923 shares) 1 $33.66 Maximum offering price per share Class A 2 ($34.06 ÷ 95%) $35.85 1 Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price is reduced. See notes to financial statements Regional Bank Fund 13 F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 10-31-07 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Dividends (net of foreign withholding taxes of $31,404) $52,954,057 Dividends from affiliated issuers 489,520 Interest 1,021,448 Total investment income Expenses Investment management fees (Note 2) 13,633,588 Distribution and service fees (Note 2) 6,728,282 Transfer agent fees (Note 2) 3,071,556 Accounting and legal services fees (Note 2) 256,893 Custodian fees 269,419 Printing fees 182,140 Trustees fees 100,223 Professional fees 66,345 Blue sky fees 50,539 Miscellaneous 102,245 Total expenses Net investment income Realized and unrealized gain (loss) Net realized gain on Investments in unaffiliated issuers 412,716,847 Investments in affiliated issuers 889,314 Options written 91,697 Change in net unrealized appreciation (depreciation) of Investments in unaffiliated issuers (512,841,792) Investments in affiliated issuers (3,730,427) Options written 1,322 Net realized and unrealized loss Decrease in net assets from operations See notes to financial statements Regional Bank Fund 14 F I N A N C I A L S T A T E M E N T S Statement of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 10-31-06 10-31-07 Increase (decrease) in net assets From operations Net investment income $31,884,008 $30,003,795 Net realized gain 277,848,673 413,697,858 Change in net unrealized appreciation (depreciation) (57,275,986) (516,570,897) Increase (decrease) in net assets resulting from operations Distributions to shareholders From net investment income Class A (29,090,852) (28,308,424) Class B (3,155,301) (1,984,399) Class C (444,673) (446,261) From net realized gain Class A (172,981,392) (221,045,797) Class B (36,756,574) (29,348,221) Class C (4,400,413) (5,864,208) From Fund share transactions (Note 4) Total decrease Net assets Beginning of year 2,144,838,494 2,008,447,547 End of year 1 1 Includes undistributed net investment income of $2,583,517 and $1,852,824, respectively. See notes to financial statements Regional Bank Fund 15 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Period ended 10-31-03 10-31-04 10-31-05 10-31-06 10-31-07 Per share operating performance Net asset value, beginning of period Net investment income 1 0.53 0.61 0.68 0.67 0.66 Net realized and unrealized gain on investments 7.10 5.07 0.52 4.33 (2.28) Total from investment operations Less distributions From net investment income (0.52) (0.58) (0.69) (0.70) (0.68) From net realized gain (2.12) (2.57) (4.08) (4.27) (5.43) Net asset value, end of period Total return 2 (%) Ratios and supplemental data Net assets, end of period (in millions) $1,214 $1,587 $1,717 $1,702 $1,268 Ratio of net expenses to average net assets (%) 1.39 1.34 1.33 1.29 1.27 Ratio of net investment income to average net assets (%) 1.43 1.44 1.62 1.66 1.76 Portfolio turnover (%) 2 5 3 7 13 1 Based on the average of the shares outstanding. 2 Assumes dividend reinvestment and does not reflect the effect of sales charges. See notes to financial statements Regional Bank Fund 16 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS B SHARES Period ended 10-31-03 10-31-04 10-31-05 10-31-06 10-31-07 Per share operating performance Net asset value, beginning of period Net investment income 1 0.26 0.30 0.35 0.38 0.38 Net realized and unrealized gain on investments 7.06 5.04 0.55 4.28 (2.25) Total from investment operations Less distributions From net investment income (0.27) (0.29) (0.39) (0.41) (0.41) From net realized gain (2.12) (2.57) (4.08) (4.27) (5.43) Net asset value, end of period Total return 2 (%) Ratios and supplemental data Net assets, end of period (in millions) $1,298 $885 $385 $261 $125 Ratio of net expenses to average net assets (%) 2.09 2.04 2.03 1.99 1.98 Ratio of net investment income to average net assets (%) 0.72 0.70 0.84 0.95 1.03 Portfolio turnover (%) 2 5 3 7 13 1 Based on the average of the shares outstanding. 2 Assumes dividend reinvestment and does not reflect the effect of sales charges. See notes to financial statements Regional Bank Fund 17 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS C SHARES Period ended 10-31-03 10-31-04 10-31-05 10-31-06 10-31-07 Per share operating performance Net asset value, beginning of period Net investment income 1 0.27 0.30 0.37 0.39 0.38 Net realized and unrealized gain on investments 7.04 5.04 0.53 4.27 (2.25) Total from investment operations Less distributions From net investment income (0.27) (0.29) (0.39) (0.41) (0.41) From net realized gain (2.12) (2.57) (4.08) (4.27) (5.43) Net asset value, end of period Total return 2 (%) Ratios and supplemental data Net assets, end of period (in millions) $56 $52 $43 $45 $35 Ratio of net expenses to average net assets (%) 2.09 2.04 2.03 1.99 1.98 Ratio of net investment income to average net assets (%) 0.72 0.72 0.90 0.96 1.04 Portfolio turnover (%) 2 5 3 7 13 1 Based on the average of the shares outstanding. 2 Assumes dividend reinvestment and does not reflect the effect of sales charges. See notes to financial statements Regional Bank Fund 18 Notes to financial statements Note 1 Accounting policies John Hancock Regional Bank Fund (the Fund) is a diversified series of John Hancock Investment Trust II (the Trust), an open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to achieve long-term capital appreciation. The Trustees have authorized the issuance of multiple classes of shares of the Fund, designated as Class A, Class B and Class C shares. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission (SEC) and the Internal Revenue Service. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation The net asset value of the shares of Class A, Class B and Class C is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 p
